department of the treasury internal_revenue_service washington d c ae be gh i i commissioner tax_exempt_and_government_entities_division feb uniform issue list se tt ee ech t4 legend taxpayer a plan b bank c amount amount dear this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution equal to amount from plan b taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to his medical_condition during the 60-day period taxpayer a further represents that amount has not been used for any other purpose taxpayer a participated in plan b an undiagnosed illness on date taxpayer a received a distribution of amount from plan b on date amount was deposited into a non-ira account with bank c during the 60-day rollover period taxpayer a was unable to work and underwent numerous medical tests and in august of taxpayer a became ill with treatments in an attempt to diagnose his condition it was not until after the 60-day period had expired that taxpayer a began responding to treatment and his condition improved for him to return to work in date the request for relief is accompanied by taxpayer a's significant medical history during the 60-day period based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible retirement pian and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that the failure to complete a timely rollover of the distribution of amount from plan b was due to his medical_condition therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute no more than amount into an eligible retirement pian or rollover ira provided ail other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact address all correspondence to se t ep ra t1 at please sincerely yours a a da percy ye carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
